Citation Nr: 0842314	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gynecological 
disabilities, to include dysmenorrhea, dyspareunia, 
menometrorrhagia and urinary stress incontinence.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
gynecological disabilities and a skin disability.  The rating 
decision granted entitlement to service connection for a 
lumbar spine disorder and assigned a noncompensable rating.  

In June 2006, the veteran requested that jurisdiction of her 
claims be transferred from the Anchorage, Alaska RO to the 
Pittsburgh, Pennsylvania RO.

The veteran submitted a notice of disagreement in July 2006 
with the denial of her claims for bilateral hearing loss and 
gynecological disabilities.  She did not disagree with the 
denial of entitlement to service connection for a skin 
disability; thus this issue is not in appellate status and 
will not be addressed any further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Additionally, the Board notes that since the veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder was granted, this issue has been resolved and is not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).
The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.  During this hearing, the veteran requested that 
her previously denied claim of entitlement to service 
connection for bilateral tinnitus be reopened.  This issue is 
REFERRED back to the RO for appropriate action.

In September 2008, the veteran submitted additional evidence 
in support of her claim.  The veteran specifically waived 
agency of original jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2008).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any further action on her part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's gynecological disabilities, to include 
dysmenorrhea, dyspareunia, menometrorrhagia and urinary 
stress incontinence, are the result of a disease or injury in 
active duty service.


CONCLUSION OF LAW

Gynecological disabilities, to include dysmenorrhea, 
dyspareunia, menometrorrhagia and urinary stress 
incontinence, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the January 2006 notice letter 
informed the veteran that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in her possession.  
See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and July 2006 informed the 
veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in February 
2006 to obtain an opinion as to whether her gynecological 
disabilities could be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that she currently suffers from 
gynecological disabilities, to include dysmenorrhea, 
dyspareunia, menometrorrhagia and urinary stress 
incontinence, which are the result of her time in active duty 
service.  Specifically, the veteran states that she began to 
experience these difficulties after the birth of her first 
child in 2000.  The veteran alleges that she did not receive 
proper care at the base hospital in Italy where she delivered 
her child.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board notes that the veteran has been 
diagnosed with gynecological disabilities, to include 
dysmenorrhea, dyspareunia, menometrorrhagia and urinary 
stress incontinence.  Thus, element (1) of Hickson has been 
satisfied.

Turning to the question of in-service injury or disease, the 
Board notes that the veteran was sound upon entry into 
service.  See Standard Form (SF) 88, entrance examination 
report, February 17, 1998.  The veteran continued to present 
with all systems normal until the birth of her first child.  
See SFs 88 and 93, Air Traffic Controller examination 
reports, March 31, 1998; SF 93, Oversees Screening 
examination report, August 12, 1998; Abbreviated Aeromedical 
examination reports, May 11, 1999 and July 6, 2000.  
Following the birth of the veteran's first child, the April 
2001 Annual Flight examination revealed abnormal findings.  
Abnormal bleeding was noted, though the veteran did not 
register any complaints.  See SFs 88 and 93, Annual Flight 
examination reports, April 3, 2001.  In May 2002, again 
abnormal bleeding was noted but the veteran's symptoms were 
noted to be resolving.  See Annual Abbreviated Aeromedical 
examination report, May 9, 2002.  

In July 2003, however, the veteran reported that she was in 
good health, had just delivered her second child and was 
doing well.  She did not express any gynecological 
complaints.  See SFs 88 and 93, Annual Flight examination 
reports, July 7, 2003.  The following year, all systems were 
noted as normal and the veteran stated that her health was 
"excellent."  However, it was also noted that the veteran 
was status post tubal ligation with complaints of vaginal 
bleeding and abdominal pain.  See SFs 88 and 93, Annual 
Initial Grounding Waiver examination reports, August 18, 
2004.  Upon her separation from active duty service, the 
veteran's pelvic, anus and rectal examinations were not 
performed.  The veteran indicated that she was in good health 
though she had experienced a change in her menstrual pattern.  
See  SFs 88 and 93, service separation examination reports, 
May 2, 2005.  Overall, the veteran's service treatment 
records showed treatment for complaints of abdominal pain, 
cramps, abnormal menstrual periods, abnormal vaginal 
bleeding, painful intercourse, pelvic pain, urinary tract 
infections, cystitis and removal of a cyst from episiotomy 
site.  Thus, element (2) of Hickson has been satisfied.

In conjunction with her claim, the veteran was afforded a VA 
gynecological examination in February 2006.  The examination 
report reflects the veteran's complaints of: painful 
intercourse; continuous break-through bleeding; cramping and 
pelvic pain treated with Depo-Provera; continued painful 
periods; leaking of urine with cough, sneezing and exercise; 
cyst removal; chronic constipation and painful bowel 
movements; and severe low back pain with menstruation.  
Physical examination revealed a large amount of scar tissue 
at fourchette/perianeum which was tender to palpation and 
discomfort with speculum and bimanual examination.  There was 
good vaginal tone and no evidence of vaginal tenderness.  The 
VA examiner opined that the chronic pelvic pain was due to 
painful periods, painful intercourse, constipation and 
history of vaginal cyst with no evidence of endometriosis 
noted upon examination.  See VA examination report, February 
12, 2006.  

Another examination notation in February 2006 also indicated 
that the veteran's physical complaints were unlikely due to 
her history of laceration during her first delivery.  It was 
noted menometrorrhagia was likely hormonal, dysmenorrhea and 
dyspareunia could possibly be due to endometriosis with a 
recommendation for further testing and that a tension-free 
vaginal tape procedure would be beneficial for stress urinary 
incontinence.  Id.  A private medical treatment record, also 
dated in February 2006, indicated that the diagnoses of 
dysmenorrhea, stress urinary incontinence and 
menometrorrhagia were not likely related to the delivery of 
the veteran's first child.  See private treatment record, M. 
Lindemann, M.D., February 12, 2006.

The only evidence in support of the veteran's claim are lay 
statements alleging that her current gynecological 
disabilities are the result of her time in service.  With 
respect to the veteran's contentions that she has been 
experiencing gynecological disabilities since service, the 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the veteran's lay statements in the present case is 
outweighed by the negative evidence, specifically the 
negative VA and private medical opinions cited above.  

The Board acknowledges that the veteran is competent to give 
evidence about what she experiences; for example, she is 
competent to discuss her gynecological difficulties.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

As such, the veteran has failed to establish a medical nexus 
between her time in service and current disabilities.  Thus, 
the veteran's claim fails based on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  




ORDER

Entitlement to service connection for gynecological 
disabilities, to include dysmenorrhea, dyspareunia, 
menometrorrhagia and urinary stress incontinence, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

The veteran participated in a VA audiological examination in 
February 2006.  The audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0
LEFT
0
5
5
5
0

The Board notes that these findings do not constitute hearing 
loss for VA purposes.  Id.  However, during the veteran's 
Travel Board hearing, she alleged that her hearing loss has 
increased significantly in severity since the February 2006 
VA 


audiological examination.  Given the veteran's military 
occupational specialty as an air traffic controller, the 
Board will afford the veteran the benefit of the doubt.  In 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain medical nexus opinions.  As such, the veteran 
must be afforded a new VA examination to determine the nature 
and etiology of her claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA audiological examination to 
determine the nature and etiology of any 
currently diagnosed bilateral hearing 
loss.  The examiner must review 
pertinent documents in the veteran's 
claims file and note this has been 
accomplished in the examination report.  
The examiner should state whether it is 
at least as likely as not that any 
diagnosed hearing loss is the result of 
a disease or injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and 


against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


